PER CURIAM.
Applying to the court, which had sentenced him on January 21, 1947, upon his-*471plea of guilty, to serve three years in the federal penitentiary, petitioner sought a vacation of the judgment.
Claiming that he was denied assistance of counsel and that the record spoke falsely in stating that the defendant had pleaded guilty, petitioner insists that he was denied due process.
The record shows affirmatively that petitioner, advised of his right to counsel and asked whether he desired to have one appointed, waived the assistance of counsel and entered his plea of guilty. The petition was based upon nothing but appellant’s unsupported statement to the contrary.
The district judge was right in denying the petition.1 The judgment is
Affirmed.

 Owens v. United States, 5 Cir., 174 F. 2d 469; Ossenfort v. Pulaski, 5 Cir., 171 P.2d 246.